United States Court of Appeals
                                                                 Fifth Circuit
                                                              F I L E D
                IN THE UNITED STATES COURT OF APPEALS
                        FOR THE FIFTH CIRCUIT               September 28, 2004

                                                          Charles R. Fulbruge III
                                                                  Clerk
                            No. 03-40874
                          Summary Calendar



ASH B. BAKRE,

                                     Plaintiff-Appellant,

versus

K. SULEWSKI, Captain,

                                     Defendant-Appellee.

                       --------------------
          Appeal from the United States District Court
                for the Eastern District of Texas
                       USDC No. 1:00-CV-250
                       --------------------

Before DAVIS, SMITH, and DENNIS, Circuit Judges.

PER CURIAM:*

     Ash B. Bakre, Texas inmate # 784509, appeals the dismissal

of his civil rights suit, filed pursuant to 42 U.S.C. § 1983,

after the jury found for the defendant.      Bakre challenges the

district court’s evidentiary rulings.   Bakre’s substantial rights

were not affected by the introduction of his counsel substitute’s

notes in lieu of her live testimony.    See Brunet v. United Gas

Pipeline Co., 15 F.3d 500, 505 (5th Cir. 1994).      Bakre stipulated

to the notes in lieu of live testimony, and the district court


     *
       Pursuant to 5TH CIR. R. 47.5, the court has determined that
this opinion should not be published and is not precedent except
under the limited circumstances set forth in 5TH CIR. R. 47.5.4.
                           No. 03-40874
                                -2-

told the jury that the notes represented what counsel

substitute’s remarks were at the disciplinary hearing.   Bakre’s

argument that the district court unfairly told the district court

about other court cases lacks merit inasmuch at the district

court referenced those cases outside the presence of the jury.

     Bakre’s substantial rights were not affected when his

disciplinary record was shown to the jury.   See Brunet, 15 F.3d

at 505.   Evidence of his disciplinary record until the August 26,

1998, disciplinary hearing was probative of the appropriateness

of the punishment he received after the August 26, 1998, hearing.

See FED. R. EVID. 404(b); Hart v. Hairston, 343 F.3d 762, 764 (5th

Cir. 2003).   Evidence of Bakre’s disciplinary record after the

August 26, 1998, was not probative.   However, the evidence did

not affect Bakre’s substantial rights given that the charging

officer’s report was evidence that Sulewski did not retaliate

against Bakre.   See Woods v. Smith, 60 F.3d 1161, 1166 (5th Cir.

1995); see also Hudson v. Johnson, 242 F.3d 534, 536 (5th Cir.

2001).

     Bakre’s substantial rights were not affected by the district

court’s ruling on the admissibility of counsel substitute’s notes

of the April 8, 1998, disciplinary hearing inasmuch as the

fairness of that hearing was not at issue.   See Brunet, 15 F.3d

at 505.

     Bakre’s argument that the jury’s verdict was contrary to the

law and evidence lacks merit given that the charging officer’s
                           No. 03-40874
                                -3-

report was evidence that Sulewski did not retaliate against

Bakre.   See Flowers v. Southern Regional Physician Services,

Inc., 247 F.3d 229, 238 (5th Cir. 2001); Woods, 60 F.3d at 1166;

see also, Hudson, 242 F.3d at 536.

     The judgment of the district court is AFFIRMED.